DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 13 May 2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 11, and 20 have been amended, and 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20, claims 1, 11, and 20 use the term “in response to a brand” which is not adequately defined and as such it is unclear what this term encompasses.  
The term brand is not defined, there are numerous potential different definitions ranging from the product, to the image of a company, to the company, to the logo, to the font of a logo, even to the intrinsic value of the company.  The specification appears to differentiate between a company and a brand, yet one potential meaning of brand is the company.  Due the potential multiple definitions it is unclear exactly what the applicant is claiming.  Examiner’s Note:  For the purposes of this examination the examiner is going to use, unless specified in the claim, any company/product.
Claims 2-10 and 12-19 depend from claims 1 and 11, respectively, which are discussed above and claims 2-10 and 12-19 do not cure their deficiencies.

Regarding claims 1-20, claims 1, 11, and 20 use the term “in response to a brand” which is not adequately defined and as such it is unclear what this term encompasses.  
Second, the “brand” just appears for each of the advertisements.  There is no input/selection/determination of the brand for the advertisement so how is this information determined.  
Claims 2-10 and 12-19 depend from claims 1 and 11, respectively, which are discussed above and claims 2-10 and 12-19 do not cure their deficiencies.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to present advertising.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 11 and 20, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 11 and 20, recites, in part, 
receiving, … …, a plurality of advertisements for posting on a digital platform; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
receiving content data, … …, for each of the plurality of advertisements, in response to a brand for each of the advertisements uploading selected content related to respective brands to the digital platform, the content data being stored …; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
posting, … …, the plurality of advertisements on the digital platform, the digital platform being viewable on a display of a device, each of the advertisements having a section of the viewable area in a contiguous relationship to each other in the viewable area on the display of the device, the digital platform being hosted on the device using an application on the device and being in communication, using a communications network, with a content server which hosts the content data for each of the plurality of advertisements, the digital platform being accessible by a plurality of users via the application on … …, respectively, for each of the plurality of users; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
configuring and enabling each advertisement as a portal within the digital platform for each of the respective advertisements, the advertisements being selectable and linking to the content data … … for a respective advertisement as a portal, respectively, when the advertisement is selected by one of the plurality of users on their device, the content data … …; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
accessing a first portal, in response to receiving a selection of a first advertisement by a user, the first portal being respective to the first advertisement selected by the user, the first portal being associated with first content data, for the first advertisement, … …; and (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
displaying the first content data for the first advertisement selected within the first portal, respective to the advertisement, on the digital platform. (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea).
 These limitations set forth a concept of sending and receiving data to present advertising.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical Figures 1 and 6-10 and their related text and Paragraphs 0067, 0070, 0091, 0092, and 0095-0098 of the specification (US Patent Application Publication No. 2019/0378174 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0071 specifically details a generic computer where it mentions “general-purpose computing device”.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-10 and 12-19 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 1, 2, 4, 7, 8, 11, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axe et al. (US Patent Application Publication No. 2006/0224445 A1 – Hereinafter Axe) and further in view of Tomlin, Jr. eat al. (US Patent Application Publication No. 2013/0262211 A1 – Hereinafter Tomlin).  
Claim 1:
Axe teaches;
A method for providing a digital platform hosted on a computer, the digital platform providing commercial products and social media interaction accessible by a user using a device, comprising: (See at least figure 7A-C and their related text and paragraph 0052 and 0057.)
receiving, using a computer system, a plurality of advertisements for posting on a digital platform; (See at least figure 7A-C and their related text and paragraphs 0022 and 0037.)

posting, using the computer system, the plurality of advertisements on the digital platform, the digital platform being viewable on a display of a device, each of the advertisements having a section of the viewable area in a contiguous relationship to each other in the viewable area on the display of the device, the digital platform being hosted on the device using an application on the device and being in communication, using a communications network, with a content server which hosts the content data for each of the plurality of advertisements, the digital platform being accessible by a plurality of users via the application on computer devices, respectively, for each of the plurality of users; (See at least figure 7A-C and their related text and paragraphs 0022 and 0037.)
configuring and enabling each advertisement as a portal within the digital platform for each of the respective advertisements, the advertisements being selectable and linking to the content data being stored in the database for a respective advertisement as a portal, respectively, when the advertisement is selected by one of the plurality of users on their device, the content data being hosted on the computer system of the digital platform using the database; (See at least figure 7A-C and their related text and paragraphs 0022 and 0037 (Link to landing page of advertiser).)

displaying the first content data for the first advertisement selected within the first portal, respective to the advertisement, on the digital platform. (See at least figure 7A-C and their related text.) 
Axe does not appear to specify. 
Tomlin teaches in at least paragraph 0051 where coupons (content) are uploaded based upon a brand.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Axe by uploading content based upon a brand as taught by Tomlin in order to motivate the user to but a product based upon a coupon.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 11 and 20:

Claims 2 and 12:
The combination of Axe and Tomlin teaches all the limitations above, further Axe teaches “wherein the content data includes product information related to each of the advertisements” in at least paragraph 0037 “landing Web page, such as the home page of an advertiser, or a Web page associated with a particular product”.
Claims 4 and 14:
The combination of Axe and Tomlin teaches all the limitations above, further Axe teaches “an interactive element which includes multiple options, selectable by the user, the multiple options include a link to opening a page related to the advertisement which the interactive element is associated, in response to the user selecting an option” in at least paragraph 0037.  A link has multiple options, when you right click a link there are multiple options on how to execute.  
Claim 7:
The combination of Axe and Tomlin teaches all the limitations above, further Axe teaches “featured options including a plurality of specified links or tabs, and each of the specified links or tabs link, respectively, to one or more of: a newsfeed, a worldfeed, a chat or chat room, or a profile” in at least figure 7A-C and their related text at least paragraph 0037 where the advertisers page is a newsfeed with news of the advertiser by the Broadest Reasonable Interpretation.  Further the claim only requires to go to one of these items.
Claims 8 and 17:

Claims 5 and 15:
The combination of Axe and Tomlin teaches all the limitations above, further Axe teaches all the limitations of claims 1 and 11 above, but does not appear to specify multiple links with the ability to purchase the product.
Plut teaches a link to purchase in at least paragraph 0176.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Axe by using multiple links with the ability to purchase the product as taught by Plut in order to allow the immediate monetization of an advertisement by consummating a sale.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axe and further in view of Tomlin and further in view of Plut (US Patent Application Publication No. 2012/0209722 A1 – Hereinafter Plut).  
Claims 3 and 13:

Plut teaches a link to purchase in at least paragraph 0176.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Axe and Tomlin by using the ability to purchase the product as taught by Plut in order to allow the immediate monetization of an advertisement by consummating a sale.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 5 and 15:
The combination of Axe and Tomlin teaches all the limitations of claims 1 and 11 above, but does not appear to specify multiple links with the ability to purchase the product.
Plut teaches a link to purchase in at least paragraph 0176.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Axe and Tomlin by using multiple links with the ability to purchase the product as taught by Plut in order to allow the immediate monetization of an advertisement by consummating a sale.    
.  

Claims 6, 10, 16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axe and further in view of Tomlin and further in view of Sornay (US Patent Application Publication No. 2010/0009703 A1 – Hereinafter Sornay).  
Claims 6, 10, 16, and 19:
The combination of Axe and Tomlin teaches all the limitations of claims 1 and 11 above, but does not appear to specify being chatboxes/dialog boxes with advertisements.  
Sornay teaches chatboxes with advertisements in at least paragraph 0094.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Axe and Tomlin by using chatboxes with advertisements as taught by Sornay in order to allow the potential further “word of mouth” advertising.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axe and further in view of Tomlin et al. (US Patent Application Publication No. 2010/0257054 A1 – Hereinafter Martin).  
Claims 9 and 18:
The combination of Axe and Tomlin teaches all the limitations of claims 8 and 11 above, but does not appear to specify advertisements in a grid formation.  
Sornay teaches chatboxes with advertisements in at least paragraph 0094.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Axe and Tomlin by using advertisements in a grid formation as taught by Martin in order to arrange the advertisement cleanly.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments

Applicant argues the invention is not an abstract idea and integrated in to a practical application.   
The examiner respectfully disagrees as the invention is different portals for different brands.  This is how humans organize activities.  This brand goes here and 

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above. 

Conclusion

The amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is: 
Athsani et al. US Patent Application Publication No. 2009/0150210 A1 – determining a brand to upload advertisements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681